Title: Katherine Hay to Abigail Adams, 17 December 1784
From: Hay, Katherine Farnham
To: Adams, Abigail


     
      BeaugancyDecer. 17 1784
     
     Permit me My Dear Madam to express my warmest gratitude for your kind attention, in conveying me Intelligence that I am so much Intrested in. Your second letter entirely reliev’d my Mind from the anxiety your former letter had excited. I had the pleasure of receiving a packet of letters from America By Capt Scott the Evening before yours of the 10th. instant came to hand. They were replete with every pleasing account that cou’d rejoice my Heart.
     I partook of your pleasure and feasted with you, nothing cou’d render the seperation from our friends tolerable but the Aid of pen Ink and paper, and I every Hour of my life Bless the Inventon.
     I am now alone my Dear Madam seperated from all that is Dear to me on Earth, Freinds that have my thorough love amity, confidence and esteem, if my Husband cou’d be with me it wou’d in some degree compensate for the loss of such near connexions. But Alass Heaven, has ordain’d otherways, I must live alone the greatest part of my Life, and friends are rare to be found. I do not mean to complain for it is my constant study to Build contentment in my own Breast. And pardon me for naming unavoidable Evils, my feelings overflow’d this instant and it was impossible but to drop some on the paper.
     I can give you nothing New and entertaining from hence, my apartment with a constant fire I have made tolerable. And my Cheif employment is my French, which if I attain, I shall think will fully repay me for any inconveniency I may meet with. I am by no means eligibly situated however the Winter will soon pass away and I shall make the Best of it.
     I am rejoic’d with the Idea of seeing Mr. Jackson I hope I shall not be disappointed. I often wish I had taken my Winter residence near you, it wou’d have afforded me much pleasure. Your observations are very just in giving the preference to the purity of manners in our Country no Doubt these old Countrys have arriv’d to the highest pitch of improvment and refinement which will excite our admiration, but they too often Sacrafice all the finer feelings of the Soul to fashion Etiquette parade and ceremony. I own my path has been chequer’d with much pleasure since I have been in Europe but nothing has charms for me to Balance the delightfull society I left in my own Country. Freindship and sincerity are only knon here by Name. My only fear is on my return I shall find a change in their Manners for travellers too often transplant the follys of other Countrys instead of their Virtues. I have ever been a conformist to fashion because I think it a civility due to a Country from a Stranger, excepting where it interferes with our principles, in that case, we have an undoubted right to dissent without any Breach of politness. In your situation you will find conformity to fashion Necessary, and often convenient, the Multiplicity of Visits that you must receive and repay wou’d be tedious to a degree without the ceremony of a Card.
     I was much entertain’d with your description of a Court Introduction. I think you so good at de scribingthat I shall be always entertain’d at with any thing you may think worth relating. I find it difficult to write to America from Hence. I will Beg the favour of you to mention that I am well to Mrs. Shaw when you write, she is so near my Mother she can easily acquaint her with it.
     I join with you in wishing for a little more sunshine however I find the weather vastly more agreable than in England. I have as yet enjoy’d my Health exceedingly well and Mrs. Mather I think seems perfectly recover’d.
     How do you succeed in your French My Dear Madam I wish to know. My Best respects to Mr. Adams and Family, Mr. and Mrs. Mather Join. Is Mr. Storer in Paris yet? I shall be always happy to hear from you My Dear Madam.
     With great esteem your Obliged Freind & Servt.
     
      K Hay
     
    